J. Alexander S. Barrett, Attorney at Law, Greensboro, For Global Textile Alliance, Inc.
Jon Berkelhammer, Attorney at Law, For Graven, Steven
Steven A. Scoggan, Attorney at Law, Greensboro, For Graven, Steven
Charles T. Hagan, III, Attorney at Law, Greensboro, For Global Textile Alliance, Inc.
Kurt A. Seeber, Attorney at Law, Winston-Salem, For Global Textile Alliance, Inc.
Fred B. Monroe, Attorney at Law, Charlotte, For TDI Worldwide, LLC, et al.
Jennifer M. Houti, Attorney at Law, Charlotte, For TDI Worldwide, LLC, et al.
Scottie Forbes Lee, Attorney at Law, Greensboro, For Graven, Steven
A. Lee Hogewood, III, Attorney at Law, Raleigh, For Dolven Enterprises, Inc., et al.
John R. Gardner, Attorney at Law, Raleigh, For Dolven Enterprises, Inc., et al.
Matthew T. Houston, Attorney at Law, Raleigh, For Dolven Enterprises, Inc., et al.
Shannon R. Joseph, Attorney at Law, Raleigh, For Graven, Garrett
Jeffrey L. Roether, Attorney at Law, Raleigh, For Graven, Garrett
Eric M. David, Attorney at Law, Raleigh, For Dolan, James
Stanley E. Woodward, Jr., Attorney at Law, Pro Hac Vice, For Global Textile Alliance, Inc.
Shepard D. O'Connell, Attorney at Law, Greensboro, For Dolan, James *96The following order has been entered on the Motion for Extension of Time to File Brief filed on the 22nd of August 2019 by Plaintiff:
"Motion Allowed by order of the Court in conference, this the 23rd of August 2019."
Plaintiff shall have up to and including the 21st day of October 2019 to file and serve his/her brief with this Court.